DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

	The drawings are objected to because the figures have faded lines and numbers and/or are difficult to read. “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning” 37 CFR 1.84(l). “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color” 37 CFR 1.84 (m). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 defines an inner skin, outer skin, partitions, and matrix. Therefore, the inner skin, outer skin, and partitions and matrix of claim 8 are indefinite because it is unclear if they refer to the same elements or different ones. Similarly, “at least one fibrous layer”, “a length of the acoustic attenuation structure”, “one or several fibrous layers”, “a first portion of one or several fibrous layers”, “a second portion of said one or several fibrous layers”, “a radial direction”, and “an axial direction” are indefinite because it is unclear if they refer to the respective same elements in claim 1, or different elements. Furthermore, “said first portion or second portion” is indefinite because it is unclear if it refers to the first portion or second portion of the acoustic attenuation structure fibrous preform or of the one or several fibrous layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7784283 (Yu) in view of US 3966522 (Hatch).
Regarding claim 1-3, 6-7, Yu teaches an annular or semi-annular acoustic attenuation structure (Fig 11) comprising an inner skin (482) and an outer skin (408b), defining between them an annular or semi-annular volume (exhaust cone is annular), and a plurality of partitions (cellular core is formed by partitions extending between the inner and outer skins) extending in a space in a radial direction perpendicular to the inner and outer skins and in a circumferential direction (col 9 ll. 35-54, col 1 ll. 37-65, Fig 1; cellular acoustic wall structure may include honeycomb matrix, which extends in the radial direction perpendicular to the inner and outer skins, and in a circumferential direction to form the cells), wherein the outer skin includes a plurality of perforations (col 9 ll. 15-54), a jet cone comprising the acoustic attenuation structure (Fig 11; jet cone/center plug 400), a gas turbine and an aircraft comprising the jet cone (col 4 ll. 26-52, col 3 ll. 26-52).
Yu fails to teach the inner and outer skins and the partitions being made of composite material comprising a fibrous reinforcement densified by a matrix, the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction, a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin. However Hatch teaches an acoustic wall structure wherein the inner and outer skins and the partitions being made of composite material comprising a fibrous reinforcement densified by a matrix (Fig 1-2, col 3 l. 34-col 4 l. 58, col 5 ll. 37-col 6 l. 57; inner skin 28, and outer skin 18 or 20, and partitions, 30, 32, comprise fibers/yarns and resin; the woven structure and resin, including the weaving of fibers in at least one of the inner skin and outer skin, and hardened by curing, is construed as densifying by a matrix) and the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure (inner skin and outer skin along a length of the acoustic structure – see Fig 1) and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction (Fig 1-2; a first portion of the partitions, construed as elements 30, 32, extend in the radial direction between the inner skin and outer skin), a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin (second portion of the “several fibrous layers” is construed as element 26, which extends in an axial direction on the inner skin 28). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner and outer skins and the partitions being made of composite material comprising a fibrous reinforcement densified by a matrix, the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction, a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin, in order to provide strength and rigidity and ease of manufacturing, as taught by Hatch (col 2 ll. 29-68). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the inner and outer skins and the partitions of composite material comprising a fibrous reinforcement densified by a matrix, the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction, a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin yields predictable results.
Regarding claim 8-10, Yu in view of Hatch further teaches a method for producing an annular or semi-annular acoustic attenuation structure made of composite material, according to claim 1, comprising: producing an acoustic attenuation structure fibrous preform comprising a first portion intended to form an inner skin (in Hatch, the woven fiber/yarn preform forming inner skin 28), a second portion intended to form an outer skin (woven fiber/yarn preform forming outer skin 18 or 20) and a third portion intended to form partitions (woven fiber/yarn preform forming partitions 30, 32), densifying the fibrous preform by a matrix (col 3 l. 55-col 4 l. 30; curing the resin), wherein the first portion or the second portion of the acoustic attenuation structure fibrous preform includes at least one fibrous layer extending over a length of the acoustic attenuation structure (see Fig 1-2) and wherein the third portion of the acoustic attenuation structure fibrous preform is formed with a first portion of one or several fibrous layers extending in a radial direction (elements 30, 32, extend in the radial direction between the inner skin and outer skin), a second portion of said one or several fibrous layers extending in an axial direction layered on said first portion or second portion (second portion of the “several fibrous layers” is construed as element 26, which extends in an axial direction on the inner skin 28), wherein the acoustic attenuation structure fibrous preform is at least partially produced by placing of fibers (placing fibers/yarns in the woven pattern), wherein the third portion of the acoustic attenuation structure fibrous preform comprises one or more laminations of unidirectional or two-dimensional fabric, each lamination extending at least partially into the first portion or the second portion of the acoustic attenuation structure fibrous preform (Fig 1-2; woven fibers/yarns of the third portion/partitions 30, 32, which comprise laminations of two dimensional fabric, extend at least partially into the portion of outer skin 18 or 20).

Claim(s) 1, 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7540354 (Morin) in view of US 3966522 (Hatch).
Regarding claim 1, 4-5, 11-12, Morin teaches an annular or semi-annular acoustic attenuation structure (Fig 1-2; structure 22 is annular about the nacelle) comprising an inner skin (28) and an outer skin (24), defining between them an annular or semi-annular volume (nacelle 18 and acoustic attenuation structure is annular), and a plurality of partitions (cellular core is formed by partitions 30, 26 extending between the inner and outer skins) extending in a space in a radial direction perpendicular to the inner and outer skins and in a circumferential direction (col 2 ll. 38-65, Fig 1-2; cellular acoustic wall structure may include honeycomb matrix, which extends in the radial direction perpendicular to the inner and outer skins, and in a circumferential direction to form the cells), wherein the inner skin includes a plurality of perforations (where the acoustic attenuation structure forms the surface of the nacelle 18, the perforations are located in the inner skin, facing the exhaust flow), a jet nozzle comprising the acoustic attenuation structure (Fig 1; fan jet nozzle comprises the acoustic attenuation structure), a gas turbine engine and an aircraft comprising the gas turbine engine and the jet nozzle (col 2 ll. 38-65).
Morin fails to teach the inner and outer skins and the partitions being made of composite material comprising a fibrous reinforcement densified by a matrix, the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction, a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin. However Hatch teaches an acoustic wall structure wherein the inner and outer skins and the partitions being made of composite material comprising a fibrous reinforcement densified by a matrix (Fig 1-2, col 3 l. 34-col 4 l. 58, col 5 ll. 37-col 6 l. 57; inner skin 18, and outer skin 28, and partitions, 30, 32, comprise fibers/yarns and resin; the woven structure and resin, including the weaving of fibers in at least one of the inner skin and outer skin, and hardened by curing, is construed as densifying by a matrix) and the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure (inner skin and outer skin along a length of the acoustic structure – see Fig 1) and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction (Fig 1-2; a first portion of the partitions, construed as elements 30, 32, extend in the radial direction between the inner skin and outer skin), a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin (second portion of the “several fibrous layers” is construed as element 26, which extends in an axial direction on the outer skin 28). It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner and outer skins and the partitions being made of composite material comprising a fibrous reinforcement densified by a matrix, the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction, a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin, in order to provide strength and rigidity and ease of manufacturing, as taught by Hatch (col 2 ll. 29-68). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the inner and outer skins and the partitions of composite material comprising a fibrous reinforcement densified by a matrix, the fibrous reinforcement of the inner skin or the outer skin includes at least one fibrous layer extending over a length of the annular or semi-annular acoustic attenuation structure and wherein the fibrous reinforcement of each partition is formed with a first portion of one or several fibrous layers extending in the radial direction, a second portion of said one or several fibrous layers extending in an axial direction layered on said at least one fibrous layer of the fibrous reinforcement of the inner skin or the outer skin yields predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741